731 S.W.2d 779 (1987)
292 Ark. 590
Tom ANDREWS, Appellant,
v.
James F. McDOUGAL, Vincent W. Skillman, Jr., and Chadd L. Durrett, Jr., D/B/A Skillman and Durrett, a Partnership, Appellees.
No. 87-50.
Supreme Court of Arkansas.
July 6, 1987.
Hanks, Gunn & Borgognoni, by Mary Ann Gunn, Fayetteville, for appellant.
Rieves & Mayton, by Ted Mackall, Jr. and Michael R. Mayton, West Memphis, for appellees.
HICKMAN, Justice.
This is a legal malpractice case. The material facts are undisputed. The appellant engaged the appellees' law firm, specifically James F. McDougal, to represent him in a case against his mother, who shot him on his front lawn on June 12, 1984. He was seriously injured. Andrews and his mother had a stormy relationship, and each had their version of the trouble between them. The appellant decided not to press criminal charges against his mother but to sue her civilly. McDougal told Andrews that since another partner, Vince Skillman, was representing Andrews' father in a divorce suit against his mother, it would be best to wait until the divorce suit was settled before filing the civil suit against his mother. McDougal waited too long. The statute of limitations for battery, which is one year, had run. Ark. Stat. Ann. § 37-201 (Supp.1985).
The appellant sued the appellees for malpractice. The appellees filed a motion for summary judgment. The basis of the motion was that the appellant had no case for malpractice because Andrews still had a cause of action against his mother for trespass. Consequently, Andrews was not damaged by the failure to file the law suit within one year. The trial court granted summary judgment.
The appellees' argument is that firing a shot onto or over the land of another is a trespass to real property and, if the trespass is willful, both compensatory and punitive damages can be recovered. The appellees cite Restatement (Second) of Torts § 159(1); Boyd v. Fulton, 212 Ark. 555, 206 S.W.2d 753 (1947), and several annotations on trespass. Specific attention is called to a Tennessee case, Burson v. Cox, 6 Baxt. 360, 65 Tenn. 360 (1873), where the court permitted an action in trespass although *780 a suit for assault and battery was barred by the statute of limitations.
This argument is ingenious, but it will not work. This suit was not against someone for firing a bullet across land, but a suit against someone for shooting another person, which is battery. Ark.Stat.Ann. § 37-201 specifically states a battery action must be brought within one year after it accrues.
In Jefferson v. Nero, 225 Ark. 302, 280 S.W.2d 884 (1955). the plaintiff entered a cafe and was shot. He brought suit after one year based on the theory of implied liability arising from the proprietorinvitee relationship. We said the gist of the action was assault and battery and the suit was barred. We look to the gist of this case. See also Dunlap v. McCarty, 284 Ark. 5, 678 S.W.2d 361 (1984). We give common sense construction to statutes governing limitations of actions. Merritt v. No Fence District No. 2, Jefferson County, 205 Ark. 1129, 172 S.W.2d 684 (1943). In this case we have a specific statute of limitations governing a suit for battery. We have no doubt that Andrews' civil suit was barred by the one year statute of limitations; therefore, summary judgment should have been denied.
The appellees have filed a motion to dismiss this appeal because, evidently, the appellant has filed a suit for trespass in circuit court. The argument is that that action is evidence that the appellant still has a viable cause of action and, therefore, this appeal should be dismissed. The filing of the complaint has no effect on this appeal. The appellant does not have a viable cause of action; his cause of action existed for one year and it has expired.
Reversed and remanded.